Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

              Plaintiffs,
                                                         Case No. 1:19-cv-00874-RBJ-MEH
    v.

    CHARTER COMMUNICATIONS, INC.,

              Defendant.

    DEFENDANT CHARTER COMMUNICATIONS, INC.’S PARTIAL OBJECTION TO
   SPECIAL MASTER’S DECEMBER 21, 2020 RULING REGARDING PRIVILEGE LOG
                                ITEM 28

             Defendant Charter Communications, Inc. (“Charter”) respectfully objects to the portion of

   the Special Master’s December 21, 2020 Order requiring Charter to produce Item 28 of Charter’s

   privilege log—which consists of an internal presentation by which Charter attorneys

   communicated privileged information to Charter personnel and an associated transmittal email.

   Because Item 28 contained the legal advice, opinions, and direction of Charter’s in-house counsel

   regarding Charter’s rights and obligations under the DMCA, was appropriately labeled “attorney-

   client privilege,” and was transmitted to only that subset of employees for whom the information

   was pertinent, the presentation falls squarely within the protection of the attorney-client privilege.

             The Special Master ruled that Item 28 should be produced because it addressed unprotected

   “business,” versus legal, advice. Charter requests that the Court reverse the Special Master’s Order

   that Charter produce Item 28 to Plaintiffs, and find the relevant documents protected by the

   attorney-client privilege. In the alternative, Charter requests the Court permit Charter to redact the




   03319-00007/12479539.5                            1
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 2 of 12




   portion of the materials containing the legal opinions of its in-house counsel relating to Charter’s

   rights and obligations under the DMCA.

                                    PROCEDURAL BACKGROUND

             On July 13, 2020, Charter provided Plaintiffs with a privilege log describing items withheld

   from Charter’s ongoing production of documents on the basis of privilege. (Ex. A). At issue in

   this motion are two documents logged as Item 28, which Charter describes in part as a “[p]artially

   redacted email transmitting [an] internal presentation attachment with notes reflecting legal advice

   from [in-house attorneys] Kelly Starkweather and Kirill Abramov regarding [Charter’s] copyright

   program.” (Id. at 5; Dkt. 252 at 3). The subject of the email was “SRT DMCA Legal Questions

   and Answers,” and the first page of the internal presentation cautioned that it was “Subject to

   Attorney-Client Privilege.” The presentation was for Charter’s Internet Security and Corporate

   Security Resolution teams. From the initial log to present, Charter has maintained that Item 28 is

   protected from disclosure by the attorney-client privilege.

             In July 2020, both parties raised objections to the Special Master regarding the privilege

   logs they had respectively received. (Exs. B, C, D). As to Charter’s Item 28, Plaintiffs challenged

   the assertion of privilege over both the email and attachment, arguing that the documents were

   distributed “broadly throughout Charter” and “appear[ed] to be operational in nature.” (Ex. C at

   1-2). Plaintiffs also alleged that Charter did not provide enough information to allow for a

   “fulsome discussion” of the email and internal presentation. (Id. at 3; Dkt. 230 at 29).

             The Special Master addressed the parties’ privilege log disputes in an order issued on

   August 12, 2020. (Dkt. 230). In doing so, she found no basis for Plaintiffs’ objection to the

   description contained in Charter’s log, instead explaining that Item 28 had been “sufficiently



   03319-00007/12479539.5                             2
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 3 of 12




   detailed.” (Id. at 30). However, the Special Master determined that more information regarding

   the recipients of the communication was needed, and asked Charter to supply this information,

   along with documents related to Item 28 for in camera review. (Id.).

             Charter did so on September 1, 2020. (Exs. E, F). In a letter brief, Charter confirmed that

   every individual who appeared on the email corresponding to Item 28 was a Charter employee at

   the time they received the email, and provided the Special Master with relevant employment titles.

   (Ex. F). Further, Charter provided the declaration of employee Dan Vasey confirming that two

   targeted internal distribution-list email address groups to which the email was sent included only

   internal Charter personnel and did not include third parties. (Ex. G). The distribution lists were

   used by the Internet Security and Corporate Security Resolution teams, which are both internal

   teams comprised exclusively of Charter staff. (Exs. F, G).

             On October 2, 2020, the Special Master rejected Charter’s claim of privilege, finding that

   the primary purpose of the presentation was to “provide direction to members of Charter’s security

   teams regarding Charter’s copyright program,” which—even though this plainly contained

   direction from in-house counsel regarding legal matters—the Special Master distinguished from

   providing “specific legal advice.” (Dkt. 252 at 3-4 (emphasis in original)). The Special Master

   based her determination in part on her finding that the recipients “were not instructed that the

   communication was protected by the attorney-client privilege” (id. at 4), omitting any reference to

   the fact that the very first page of the presentation at issue—a presentation that contained attorney




   03319-00007/12479539.5                             3
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 4 of 12




   notes—was explicitly labeled “Subject to Attorney-Client Privilege.”1 The Order was stayed

   pending appeal to Magistrate Judge Hegarty. (Id. at 1).

             Following the Special Master’s October Order, counsel for Charter discovered that the

   version of the presentation document which had been provided to the Special Master for in camera

   review had inadvertently omitted the speaker’s notes from Charter’s in-house counsel that are

   included in the native version. (Ex. H). Charter requested permission to present the native version

   to the Special Master for additional review, including counsel’s accompanying notes which

   provided legal answers to questions in the presentation regarding the DMCA. (Id.). The Special

   Master allowed Charter to submit the document in camera for additional review. (Ex. I).

             At a hearing on December 21, 2020, which was convened to address other matters, the

   Special Master ordered that the presentation and cover email be produced. Charter now objects.

   (See Dkt. 143 ¶ 5 (allowing objections five business days from the date on which the Special

   Master’s order is served)).

                                         LEGAL STANDARD

             Under the Order Appointing Special Master, “[a]ny order, report, or recommendation of

   the Master on nondispositive motions (unless it involves a finding of fact or conclusion of law)

   will be deemed a ruling on a procedural matter,” and reviewed for abuse of discretion. (See Dkt.

   143 at 4). The Special Master abuses her discretion when she “fails to articulate a reason for h[er]

   decision and no such reason is readily apparent from the record or articulates a reason which has

   no basis in fact or the reason so articulated is contrary to law.” Lee v. State Farm Mut. Auto. Ins.


   1
      Items 19-25, which had also been challenged by Plaintiffs and relate to the presentation, were
   found to be privileged because they were “communications directly with Charters in-house counsel
   seeking legal advice for and legal review of the presentation itself.” (Dkt. 252 at 5).


   03319-00007/12479539.5                           4
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 5 of 12




   Co., 249 F.R.D. 662, 671 (D. Colo. 2008). Given the role of the Special Master, “the trial court’s

   review for abuse of discretion may be more searching than the review that an appellate court makes

   of a trial court.” Fed. R. Civ. P. 53, advisory committee notes to 2003 amendment.

             In cases arising under the Court’s federal question jurisdiction, such as this one, federal

   common law applies to issues of attorney-client privilege. Austin v. City & Cty. of Denver ex rel.

   Bd. of Water Comm’rs, 2006 WL 1409543, at *4 n.2 (D. Colo. May 19, 2006); see also Fed. R.

   Evid. 501. The attorney-client privilege is the “the oldest of the privileges for confidential

   communications known to the common law,” and encourages “full and frank communication

   between attorneys and their clients … thereby promot[ing] broader public interests in the

   observance of law and administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389

   (1981). “Legal advice or opinion from an attorney to his client, individual or corporate, has

   consistently been held by the federal courts to be within the protection of the attorney-client

   privilege.” Sprague v. Thorn Ams., Inc., 129 F.3d 1355, 1370 (10th Cir. 1997) (quoting United

   States v. Amerada Hess Corp., 619 F.2d 980, 986 (3d Cir. 1980)).

                                               ARGUMENT

   I.        ITEM 28 SHOULD BE DEEMED PRIVILEGED

             The Special Master acted “contrary to law” when determining documents related to Item

   28 were not subject to the protections of attorney-client privilege. Among other things, the Special

   Master’s Order failed to acknowledge the legal nature of notes written by Charter’s in-house

   counsel, and erroneously concluded that “recipients of the email and attachment at issue … were

   not instructed that the communication was protected by the attorney-client privilege,” despite the

   fact that the very first page of the presentation is marked “CONFIDENTIAL,” “Internal Only,”



   03319-00007/12479539.5                             5
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 6 of 12




   and “Subject to Attorney-Client Privilege.” (Dkt. 252 at 4). These errors, and others detailed

   below, warrant reversal.

             A.        The Attorney-Client Privilege Applies To Item 28

             The attorney-client privilege protects from discovery communications between a client and

   an attorney, including those by an in-house counsel, that were “made to obtain or deliver legal

   advice and were treated as confidential.” Lang v. Intrado, Inc., 2007 WL 4570558, at *2 (D. Colo.

   Dec. 26, 2007) (J. Hegarty). The two documents related to Item 28 meet these requirements.

             First, the documents were made for the purpose of delivering legal assistance from attorney

   to client. Mr. Abramov and Ms. Starkweather were both in-house counsel for Charter at the time

   the documents were created, and their opinions on legal issues were contained in the presentation’s

   notes. A review of the substance of the presentation and associated attorney notes demonstrate

   that these documents plainly were made for the purpose of delivering legal advice to Charter. See,

   e.g., Motley v. Marathon Oil Co., 71 F.3d 1547, 1550 (10th Cir. 1995) (draft memo originating

   from legal department and proposing “guidelines for implementation of involuntary terminations”

   was privileged legal opinion, rather than business advice); Premiere Digital Access, Inc. v. Cent.

   Tel. Co., 360 F. Supp. 2d 1168, 1174-76 (D. Nev. 2005) (email between employee and in-house

   counsel regarding termination of internet service for particular customers was found to have “the

   primary purpose of … discern[ing] the legal ramifications of a potential course of action” and was

   “unquestionably protected by the attorney-client privilege”).

             Second, and consistent with this purpose, the documents were intended to be kept

   confidential. The presentation itself was specifically marked “CONFIDENTIAL,” “Internal

   Only,” and “Subject to Attorney-Client Privilege,” alerting the employees to whom it was



   03319-00007/12479539.5                             6
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 7 of 12




   distributed of its confidential nature. Further, the recipients of the email and presentation were

   limited to the subset of Charter’s employees to whom the advice was directed, which did not

   include third-parties. (Ex. F, G). More specifically, the “DL Corp Internet Security” and the “DL

   Corp SRT” distribution lists were used by the Internet Security and Corporate Security Resolution

   teams which are two internal teams at Charter charged with network security operations and are

   comprised exclusively of Charter staff.

             Accordingly, Charter has shown that the communications relevant to Item 28 were “made

   to obtain or deliver legal advice and were treated as confidential.” Lang, 2007 WL 4570558, at

   *2. The privilege applies.

             B.        The Record Evidence Supports A Finding That Item 28 Is Privileged

             The Special Master’s reasoning that Item 28 is not subject to privilege contravenes the

   record evidence and is contrary to law. The Order primarily rests on a finding that the documents

   disseminate business, as opposed to legal, advice. (See Dkt. 252 at 3). But that is not correct. Of

   course, when the “client is a corporation, any advice sought by its representatives will obviously

   be, on some level, for the purposes of determining how that corporation should conduct its

   business.” Premiere Digital Access, Inc., 360 F. Supp. 2d at 1174.

             Here, the Special Master’s apparent rationale for her conclusion that Item 28 primarily

   offered business, versus legal, advice was that a non-lawyer sent the email, and that a non-lawyer

   may have assisted in preparation of the attached presentation. (Dkt. 252 at 4-5). But transmittal

   of materials by non-lawyers on its own does not negate the privilege, and the fact that a non-lawyer

   transmitted the presentation does not change the fact that the purpose of the communication was

   to provide legal advice and guidance from Charter’s counsel to Charter personnel who needed it



   03319-00007/12479539.5                           7
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 8 of 12




   to address complicated copyright enforcement issues with Charter customers. See, e.g., SmithKline

   Beecham Corp. v. Apotex Corp., 232 F.R.D. 467, 477 (E.D. Pa. 2005) (“[D]ocuments subject to

   the privilege may be transmitted between non-attorneys … so that the corporation may be properly

   informed of legal advice and act appropriately.” (internal quotations and citation omitted)).

             Further, the Special Master’s finding that “the email and attached presentation appear to

   provide direction to” Charter employees is not reason to conclude they do not “provide specific

   legal advice.” (Dkt. 252 at 4). One of the two cases cited by the Special Master in her analysis of

   Item 28 confirms that such legal direction is contemplated by the privilege. RCHFU, LLC v.

   Marriott Vacations Worldwide Corp., 2018 WL 3055774, at *2 (D. Colo. May 23, 2018) (“The

   attorney-client privilege extends only to confidential matters communicated between the attorney

   and his or her client in the course of receiving … direction with respect to the client’s rights or

   obligations.” (emphasis added)). Indeed, by its nature, legal advice is meant to provide direction—

   here, direction regarding Charter’s obligations under the DMCA and how these might be

   implicated by employees acting within the scope of their employment. The Special Master’s

   formulation improperly elevates form over substance, failing to acknowledge that communications

   meant to “deliver legal advice” may be privileged, see Lang, 2007 WL 4570558, at *2, and failing

   to articulate why legal advice cannot come in the form of a directive. See, e.g., Motley, 71 F.3d at

   1550 (finding privileged a document from the legal department that “proposed guidelines for

   implementation of involuntary terminations”).

             Finally, the Special Master’s assessment that Charter cannot prove the communication was

   confidential because of the nature of its distribution relies on several conclusions that do not

   comport with the facts or the law. First, the Special Master’s finding that “[t]he recipients were



   03319-00007/12479539.5                            8
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 9 of 12




   not instructed that the communication was protected by the attorney-client privilege,” (Dkt. 252 at

   4), overlooks both that the subject of the email explained it was related to “DMCA Legal Questions

   and Answers,” and the fact that the presentation clearly stated “Subject to Attorney-Client

   Privilege” on its opening page.

             Second, the Special Master points out that the communication went to 26 Charter

   employees and two targeted distribution email groups. (Dt. 252 at 4). But determining whether a

   document is subject to the attorney-client privilege is not a line-drawing exercise turning on the

   number of employees to which it is distributed. See, e.g., SmithKline Beecham Corp., 232 F.R.D.

   at 476 (pointing out that the “control group test, which limited the number of employees to whom

   documents could be disclosed and yet remain privileged,” has been rejected). There is no artificial

   limit on how many employees may be subject to confidential legal advice and direction, and there

   is nothing that indicates those Charter employees that received the communication went beyond

   those that needed to know the legal advice and direction to perform their jobs.

             Third, the Special Master’s reliance on the fact that no “attorneys were included on the cc

   line of the email” is equally misplaced, given that “[a] document need not be authored or addressed

   to an attorney in order to be properly withheld on attorney-client privilege grounds.” Id. at 477;

   (Dkt. 252 at 4). The notes at issue were authored by attorneys, and the presentation was conducted

   by the same attorneys. The identity of the sender of the email transmittal does not negate the fact

   that the materials at issue were presented by attorneys and delivered attorney advice.

             In sum, the presentation included the legal opinions of Charter’s in-house counsel

   regarding Charter’s rights and obligations under the DMCA and was communicated to a subset of

   employees for whom the information was pertinent, and no one else. This brings the documents



   03319-00007/12479539.5                             9
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 10 of 12




    within the protection of the attorney-client privilege. See, e.g., Motley, 71 F.3d at 1550; Premiere

    Digital, 360 F. Supp. 2d at 1174-76. The Special Master’s Order finding otherwise is contrary to

    law and constitutes an abuse of discretion.

    II.       IN THE ALTERNATIVE, THE COURT SHOULD PERMIT CHARTER TO
              REDACT THE PORTION OF THE MATERIALS THAT THE COURT
              DETERMINES TO BE PRIVILEGED

              For the reasons explained above, if the Court finds that the presentation should be produced

    in part, Charter requests that it be permitted to redact the portion of the materials clearly containing

    advice of legal counsel, including in-house counsel’s notes that accompany the presentation. See,

    e.g., Bonanno v. Quizno’s Franchise Co., LLC, 2008 WL 1801173, at *3-6 (D. Colo. Apr. 18,

    2008) (determining that “a portion of some of the documents are protected by the attorney-client

    privilege” and ordering redaction); Kirsch v. Brightstar Corp., 68 F. Supp. 3d 846, 853 (N.D. Ill.

    2014) (permitting redaction under attorney-client privilege as to documents containing both

    privileged and non-privileged materials).

              Upon the Court’s request, Charter will submit the two documents relevant to Item 28 for

    in camera review.

                                               CONCLUSION

              For the reasons stated above, Charter requests the Court sustain its objection and reverse

    the portion of the December 21, 2020 Order by the Special Master requiring the production of the

    aforementioned documents.




    03319-00007/12479539.5                            10
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 11 of 12




    Dated: December 29, 2020                   Respectfully submitted,

     Jennifer A. Golinveaux                       /s/ Andrew H. Schapiro
     WINSTON & STRAWN LLP                         Andrew H. Schapiro
     101 California Street, 35th Floor            Nathan A. Hamstra
     San Francisco, CA 94111                      Allison Huebert
     (415) 591-1506 (telephone)                   QUINN EMANUEL URQUHART &
     (415) 591-1400 (facsimile)                   SULLIVAN, LLP
     Email: jgolinveaux@winston.com               191 N. Wacker Drive, Suite 2700
                                                  Chicago, IL 60606
     Michael S. Elkin                             (312) 705-7400 (telephone)
                                                  (312) 705-7401 (facsimile)
     Seth E. Spitzer                              Email: andrewschapiro@quinnemanuel.com
     WINSTON & STRAWN LLP                         Email: allisonhuebert@quinnemanuel.com
     200 Park Avenue
     New York, NY 10166                           Charles K. Verhoeven
     (212) 294-6700 (telephone)                   David Eiseman
     (212) 294-4700 (facsimile)                   Linda Brewer
     Email: melkin@winston.com                    QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
     Email: sspitzer@winston.com                  50 California Street, 22nd Floor
                                                  San Francisco, CA 94111
     Erin R. Ranahan                              (415) 875-6600 (telephone)
     WINSTON & STRAWN LLP                         (415) 875-6700 (facsimile)
     333 S. Grand Avenue, 38th Floor              Email: charlesverhoeven@quinnemanuel.com
     Los Angeles, CA 90071                        Email: davideiseman@quinnemanuel.com
     (213) 615-1933 (telephone)                   Email: lindabrewer@quinnemanuel.com
     (213) 615-1750 (facsimile)
     Email: eranahan@winston.com                  Todd Anten
                                                  Jessica Rose
     Craig D. Joyce                               QUINN EMANUEL URQUHART &
     Fairfield and Woods, P.C.                    SULLIVAN, LLP
     1801 California Street, Suite 2600           51 Madison Avenue, 22nd floor
     Denver, CO 80202                             New York, NY 10010
     (303) 830-2400 (telephone)                   (212) 849-7000 (telephone)
     (303) 830-1033 (facsimile)                   (212) 849-7100 (facsimile)
     Email: cjoyce@fwlaw.com                      Email: toddanten@quinnemanuel.com
                                                  Email: jessicarose@quinnemanuel.com

                                                  Counsel for Defendant
                                                  Charter Communications, Inc.




    03319-00007/12479539.5                11
Case 1:19-cv-00874-RBJ-MEH Document 329 Filed 12/29/20 USDC Colorado Page 12 of 12




                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on December 29, 2020, I caused a true and correct copy of the

    foregoing and all supporting materials thereto to be filed electronically with the Clerk of the Court

    using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                                              /s/ Andrew H. Schapiro
                                                              Andrew H. Schapiro




    03319-00007/12479539.5                           12
